Election/Restrictions
Applicant’s election without traverse of a spline telescopic shaft (Group II) in the reply filed on August 26, 2022 is acknowledged.

Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2022.

Claim Rejections - 35 USC § 102
Claims 5 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudgens, US 4,033,020.  Hudgens discloses a spline telescopic shaft comprising: 
an inner shaft (A) provided with an external spline (see Fig. 10) on an outer peripheral surface of the inner shaft; and 
an outer shaft (B) provided with an internal spline (26; see also Fig. 10) on an inner peripheral surface of the outer shaft and configured such that the external spline of the inner shaft slides relative to the internal spline, wherein
the inner shaft includes a shaft body including an external tooth (between recesses 48) serving as at least a part of the external spline on the outer peripheral surface, and the outer shaft includes a tubular body including an internal tooth (52) serving as at least a part of the internal spline on the inner peripheral surface, and wherein 
one of the shaft body and the tubular body includes a resin layer (C), which covers one of the external tooth and the internal tooth, a toothless portion (nominally indicated by reference numeral 14 in Fig. 1 and reference numeral 30 in Fig. 5) filled with the resin layer is provided in one of the external tooth covered with the resin layer and the internal tooth covered with the resin layer, and a portion of the resin layer corresponding to the toothless portion is a lubricant reservoir recessed as compared to other portions,
wherein the shaft body is made of aluminum or an aluminum alloy (col. 2, lines 45 & 46).

Claims 5, 6 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner, US 8,066,573.  Wagner discloses a spline telescopic shaft (314) comprising: 
an inner shaft (50) provided with an external spline (51) on an outer peripheral surface of the inner shaft; and 
an outer shaft (120) provided with an internal spline (121) on an inner peripheral surface of the outer shaft and configured such that the external spline of the inner shaft slides relative to the internal spline, wherein
the inner shaft includes a shaft body including an external tooth (52a, 52c) serving as at least a part of the external spline on the outer peripheral surface, and the outer shaft includes a tubular body including an internal tooth (122a) serving as at least a part of the internal spline on the inner peripheral surface, and wherein 
one of the shaft body and the tubular body includes a resin layer (52e), which covers one of the external tooth and the internal tooth, a toothless portion (51c) filled with the resin layer is provided in one of the external tooth covered with the resin layer and the internal tooth covered with the resin layer, and a portion of the resin layer corresponding to the toothless portion is a lubricant reservoir (col. 8, lines 2-7) recessed as compared to other portions,
 wherein one of the inner shaft and the outer shaft is provided with a protruding portion (58) that protrudes in a lateral direction of the toothless portion,
wherein the inner shaft includes the resin layer, and the toothless portion is provided in the external tooth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harbke discloses a spline telescopic shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Greg Binda/Primary Examiner, Art Unit 3679